IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


MR. KERIUM ALLEN GARRICK, SR.,    : No. 72 EM 2014
#853734 - CFCF,                   :
                                  :
                  Petitioner      :
                                  :
                                  :
            v.                    :
                                  :
                                  :
MICHELE FARRELL, WARDEN -         :
CURRAN FROMHOLD CORRECTIONAL :
FACILITY (CFCF) 7901 STATE RD.,   :
PHILA., PA 19136 & JOHN DELANEY - :
DETENTION CENTER D.C. WARDEN - :
8201 STATE ROAD,                  :
                                  :
                  Respondents     :


                                        ORDER


PER CURIAM
       AND NOW, this 7th day of August, 2014, the Application for Leave to File Original

Process and the Petition for Writ of Habeas Corpus, and the Application for an

Immediate Hearing are DISMISSED. Commonwealth v. Reid, 642 A.2d 453 (Pa. 1994)

(hybrid representation not permitted). The Prothonotary is directed to forward these

filings to counsel of record.